DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific amount of propylene glycol as about 13 mg/ml to about 15 mg/ml); Species B (i.e., a single and specific buffer as glyclyglycine); Species C (i.e., a single and specific preservative as phenol); and Species D (i.e., a single and specific pH as about 7.0 to about 9.5) in the reply filed on September 9, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that Specie B is expanded to include disodium hydrogen phosphate in light of the Examiner’s search. As such, instant claim 15 is hereby rejoined and examined.  Furthermore, it is noted that Species A (i.e., a single and specific amount of propylene glycol) and Species D (i.e., a single and specific pH) are hereby withdrawn in light of the Examiner’s search. As such, instant claims 3-4, 22, 25, 27, and 29 are hereby rejoined and examined. 

Status of Claims
Claims 1-30 were originally filed on June 24, 2020. 
The amendment received on March 4, 2021, canceled claim 2; amended claims 1, 4, and 28; and added new claim 31.
Claims 1 and 3-31 are currently pending and claims 1, 3-5, 9, 15, and 18-31 are under consideration as claims 6-8, 10-14, and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2020.  

Priority
The present application claims status as a continuation of U.S. Application No. 16/260,204 filed January 29, 2019, which is a continuation of U.S. Application No. 16/050,827 filed July 31, 2018, which is a continuation of U.S. Application No. 13/362,745 filed on January 31, 2012, which is a continuation of U.S. Application No. 11/435,977, now patented as 8,114,833, which was a continuation of PCT/DK04/00792 filed November 18, 2004, which claims priority under 35 U.S.C. 119(a)-(d) to Danish Application No. PA 2003 01719 filed November 20, 2003.  
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on November 20, 2003.  It is further noted that a copy of the foreign priority document for Danish Application No. PA 2003 01719 was received in the parent Application No. 11/435,977.  Thus, no further action is necessary regarding this document.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021, is being considered by the examiner.  

Response to Arguments
Applicant’s arguments, see Response, filed 3/4/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 9, 15, and 18-31 as being unpatentable over Rinella, Jr. U.S. Patent No. 6,440,930 B1 issued on August 27, 2002 (cited in an IDS received on 06/24/20) in view of Knudsen et al. WIPO Publication No. 98/08871 A1 published on March 5, 1998 (cited in an IDS received on 06/24/20), Reader M.J., J. Pharm. Sci. 73:840-841 (1984), and The Pharmaceutics Compounding Laboratory, “Sterile Compounding: Syringes and Needles,” available online at https://pharmlabs.unc.edu/labs/parenterals/syringes.htm, 2 pages (first available 1996) (hereinafter “the Laboratory reference”), and “Common Buffers, Media, and Stock Solutions,” in: Current Protocols in Human Genetics, Appendix 2D, John Wiley & Sons, Inc., 13 pages (2000) (hereinafter “the Current Protocols reference”), alone or as evidenced by, “Disodium hydrogen phosphate dihydrate,“ Chemical Book, available online at http://www.chemicalbook.com/ChemicalProductProperty_DE_CB4852564.htm, 3 pages (accessed online 1/8/18) has been withdrawn. 

Maintained/Modified Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
	
Claims 1, 3-5, 9, 15, and 18-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flink et al. WIPO Publication 03/002136 A2 published on January 9, 2003 (cited in an IDS received on 06/24/20) in view of The Pharmaceutics and Compounding Laboratory, “Sterile Compounding: Syringes and Needles,” available online at https://pharmlabs.unc.edu/labs/parenterals/syringes.htm, 2 pages (first available 1996) (hereinafter “the Laboratory reference”).  Please note that the rejection is updated in light of Applicants’ amendments; in particular, cancellation of claim 2, amendments to claim 1, and added new claim 31.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 19, 23, 28, and 31, with respect to a pharmaceutical formulation comprising Arg34, Lys26(N-ε-(γ-Glu(N-α-hexadecanoyl)))-GLP-1(7-37) (i.e., liraglutide) in a concentration of about 0.1 mg/ml to about 10 mg/ml, wherein the formulation has a pH of from about 7.0 to about 9.5 as recited in claims 1, 19, 23, and 28; with respect to where the formulation has water for injection as recited in claim 19; and with respect to where the liraglutide is present in a concentration of about 6 mg/ml as recited in instant claim 31: 
Flink et al. teaches pharmaceutical formulations comprising modified GLP-1 or analogues in aqueous solution with a buffer and with a pH range of about 7.0 to about 10.0 thereby resulting in 

	For claims 5, 9, 15, 18-21, 26, and 30, with respect to where the pharmaceutical formulation further comprises a buffer as recited in claims 5, 19, 26 and 30; and with respect to where the buffer is glycylglycine or disodium hydrogen phosphate buffer as recited in claims 9, 14, 18, and 20-21: 
Flink et al. teaches pharmaceutical formulations comprising modified GLP-1 or analogues in aqueous solution with a buffer and with a pH range of about 7.0 to about 10.0 thereby resulting in physically stable high concentration modified GLP-1 formulations (See Flink specification, pg. 3, lines 17-20).  The buffer can be a variety of buffers including glycylglycine or disodium hydrogen phosphate and sodium dihydrogen phosphate (See Flink specification, pg. 17, lines 27-33).  As such, the teachings of Flink et al. satisfy the claim limitation with respect to where the pharmaceutical formulation comprises a glycylglycine buffer or a disodium hydrogen phosphate buffer as recited in claims 5, 9, 15, 18-21, 26, and 30.

	For claims 1-3, 19, 23, 25, 28-29, and 31, with respect to where the pharmaceutical formulation comprises propylene glycol as an isotonic agent and wherein the propylene glycol is present in the 
Flink et al. teaches pharmaceutical formulations comprising modified GLP-1 or analogues in aqueous solution with a buffer and with a pH range of about 7.0 to about 10.0 thereby resulting in physically stable high concentration modified GLP-1 formulations (See Flink specification, pg. 3, lines 17-20).  Moreover, Flink et al. teaches that the pharmaceutical formulation can further include an isotonic agent such as propylene glycol (See Flink specification, pg. 18, lines 33-35 to pg. 19, lines 1-9).  Flink et al. also teaches that the concentration of the isotonic agent is present in a range of 1 mg/ml to 50 mg/ml (See Flink specification, pg. 19, lines 10-15).  Plus, Flink et al. teaches in a further embodiment that the isotonic agent is present in a concentration from 8 mg/ml to 16 mg/ml (See Flink specification, pg. 19, lines 10-15).  As such, the teachings of Flink et al. suggest the claim limitation with respect to where the formulation comprises propylene glycol as an isotonic agent as recited in claims 1, 19, 23, and 28, and the instantly claimed concentration of propylene glycol lies within and/or overlaps with the concentration of the isotonic agent taught by Flink et al. as recited in claims 1-3, 19, 23, 25, 28-29, and 31.
	
	For claims 19-21, 26, and 30, with respect to where the pharmaceutical formulation comprises a preservative as recited in claims 19, 26, and 30; and with respect to where the pharmaceutical formulation further comprises phenol as the preservative as recited in claims 20-21:
Flink et al. teaches pharmaceutical formulations comprising modified GLP-1 or analogues in aqueous solution with a buffer and with a pH range of about 7.0 to about 10.0 thereby resulting in physically stable high concentration modified GLP-1 formulations (See Flink specification, pg. 3, lines 17-20).  Plus, Flink et al. teaches that the formulation can further comprise a preservative such as phenol (See Flink specification, pg. 18, lines 16-22).  As such, the teachings of Flink et al. satisfy the claim limitation with respect to where the pharmaceutical formulation comprises a preservative as recited in 

For claim 23, with respect to where the pharmaceutical formulation is for use in an injection device containing a needle: 
Flink et al. teaches that the pharmaceutical formulation is chemically stable thereby rendering the formulation suitable for invasive (e.g., injection, subcutaneous injection, intramuscular, intravenous, or infusion) means of administration (See Flink specification, pg. 3, lines 23-26).  
Although Flink et al. does not teach that the pharmaceutical formulation is for use in an injection device containing a needle, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical formulation, and while the use of a descriptive clause, i.e. “for use in an injection device containing a needle" when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the intended use of the instantly claimed pharmaceutical formulation is not a structural limitation that a prior art reference needs to teach and/or suggest.

For claim 23, with respect where in a simulated in use study, the formulation reduced clogging of the needle relative to a formulation of the same components but containing mannitol as the isotonic agent:
even though Flink et al. does not expressly teach that the pharmaceutical formulation was part of a simulated in use study, which resulted in the formulation reducing clogging of the needle relative to a formulation of the same components but containing mannitol as the isotonic agent, since Flink et al. teaches a pharmaceutical formulation comprising liraglutide in a concentration ranging from 0.1 mg/ml to 10 mg/ml and propylene glycol as an isotonic agent in a concentration of from about 8 mg/ml to about 16 mg/ml and with a pH of from about 7.0 to about 10.0 thereby constituting a well-known pharmaceutical formulation, the functional property demonstrated in a simulated use study (i.e., reduced clogging of the needle relative to a formulation of the same components but containing mannitol as the isotonic agent) of Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new functional property (i.e., reduced clogging of the needle relative to a formulation of the same components but containing mannitol as the isotonic agent) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally and/or alternatively, although Flink et al. does not teach that the aqueous pharmaceutical formulation was subjected to a simulated in use study demonstrating a particular functional property of the formulation independent of the liraglutide concentration, it is unnecessary for a prior art reference to teach this limitation because a functional property of the formulation that results from a simulated use study (i.e., reduced clogging of the needle relative to a formulation of the same components but containing mannitol as the isotonic agent) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed formulation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the functional property of the formulation that results from a simulated use study (i.e., reduced clogging of the needle relative to a formulation of the same components but containing mannitol as the isotonic agent) is an intended result of the claimed pharmaceutical formulation that gives little meaning and purpose to the structure of the claimed formulation.  Accordingly, claim 23 recites an intended result that does not render material to patentability.
	Additionally and/or alternatively, MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or 
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ pharmaceutical formulation differs, and if so to what extent, from the pharmaceutical formulation taught in Flink et al.  The cited art taken as a whole demonstrates a reasonable probability that the pharmaceutical formulation of Flink et al. is either identical or sufficiently similar to the claimed pharmaceutical formulation that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty or non-obviousness by objective evidence is shifted to the Applicants.
	Merely because a function of the pharmaceutical formulation is not expressly disclosed in a reference does not make the known formulation patentable.  The new pharmaceutical formulation possesses inherent functions which might not be displayed in the tests used in Flink et al. Accordingly, the disclosure of Flink et al. is a sufficient basis that the pharmaceutical formulation reduced clogging of the needle in an injection device relative to a formulation of the same components but containing mannitol as the isotonic agent.  
	In the alternative, even if the claimed pharmaceutical formulation is not identical to the Flink pharmaceutical formulation with regard to some unidentified functions, the differences between that which is disclosed and that which is claimed are considered to be so slight that the Flink pharmaceutical formulation is likely to inherently possess the same functions of the claimed pharmaceutical formulation particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed pharmaceutical formulation would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to 

	For claim 24, with respect to where the formulation exhibits reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent:
even though Flink et al. does not expressly teach that the pharmaceutical formulation exhibits reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent, since Flink et al. teaches a pharmaceutical formulation comprising liraglutide in a concentration ranging from 0.1 mg/ml to 10 mg/ml and propylene glycol as an isotonic agent in a concentration of from about 8 mg/ml to about 16 mg/ml and with a pH of from about 7.0 to about 10.0 thereby constituting a well-known pharmaceutical formulation, the functional property (i.e., reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent) of the formulation as recited in the claims and the known formulation would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new functional property (i.e., reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally and/or alternatively, although Flink et al. does not teach that the pharmaceutical formulation reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent, it is unnecessary for a prior art reference to teach this limitation because a functional property of the formulation (i.e., reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed formulation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the functional property of the formulation (i.e., reduced deposits in production filling equipment relative to a formulation of the same components but containing mannitol as the isotonic agent) is an intended result of the claimed pharmaceutical formulation that gives little meaning and purpose to the structure of the claimed formulation.  Accordingly, claim 24 recites an intended result that does not render material to patentability.
	Additionally and/or alternatively, MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, Flink et al. teaches pharmaceutical formulations comprising modified GLP-1 or analogues such as liraglutide in a concentration ranging from 0.1 mg/ml to 10 mg/ml in aqueous solution with a buffer, an isotonic agent such as propylene glycol in a concentration ranging from 8 mg/ml to 16 mg/ml, and with a pH range of about 7.0 to about 10.0 thereby resulting in physically stable high concentration modified GLP-1 formulations as discussed above. 
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ pharmaceutical formulation differs, and if so to what extent, from the pharmaceutical formulation taught in Flink et al.  The cited art taken as a whole demonstrates a reasonable probability that the pharmaceutical formulation of Flink et al. is either identical or sufficiently similar to the claimed pharmaceutical formulation that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty or non-obviousness by objective evidence is shifted to the Applicants.
	Merely because a function of the pharmaceutical formulation is not expressly disclosed in a reference does not make the known formulation patentable.  The new pharmaceutical formulation possesses inherent functions which might not be displayed in the tests used in Flink et al. Accordingly, 
	In the alternative, even if the claimed pharmaceutical formulation is not identical to the Flink pharmaceutical formulation with regard to some unidentified functions, the differences between that which is disclosed and that which is claimed are considered to be so slight that the Flink pharmaceutical formulation is likely to inherently possess the same functions of the claimed pharmaceutical formulation particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed pharmaceutical formulation would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

	For claim 28, with respect to a parenteral administration device comprising an injection device containing a needle with a needle top:
Flink et al. teaches that the pharmaceutical formulation is chemically stable thereby rendering the formulation suitable for invasive (e.g., injection, subcutaneous injection, intramuscular, intravenous, or infusion) means of administration (See Flink specification, pg. 3, lines 23-26).  Flink et al. also teaches that the pharmaceutical formulation may be administered parenterally by means of a syringe, optionally a pen-like syringe (See Flink specification, pg. 16, lines 18-25).  As such, a syringe or a pen-like syringe constitutes a parenteral administration device such as an injection device thereby satisfying the claim limitation as recited in claim 28.  
The Laboratory reference teaches that the basic parts of a syringe are the barrel, plunger, and tip (See Laboratory reference, pg. 1, 1st paragraph).  The tip of the syringe provides the point of attachment for a needle as depicted in the picture (See Laboratory reference, pg. 1, 1st paragraph; picture top of pg. 1).  The Laboratory reference also teaches that the needle has three parts; namely, the hub, the shaft, and the bevel as depicted in the picture (See Laboratory reference, pg. 1, 5th paragraph; picture bottom 

For claim 28, with respect where in a simulated in use study, the device after multiple uses exhibits no clogging of the needle, no drops at the needle top, no dried drops at the needle top, no gel-like drops on the needle, and no deposits on the needle:
even though Flink et al. does not expressly teach that the device was part of a simulated in use study, which after multiple uses resulted in no clogging of the needle, no drops at the needle top, no dried drops at the needle top, no gel-like drops on the needle, and no deposits on the needle, since Flink et al. teaches a pharmaceutical formulation comprising liraglutide in a concentration ranging from 0.1 mg/ml to 10 mg/ml and propylene glycol as an isotonic agent in a concentration of from about 8 mg/ml to about 16 mg/ml and with a pH of from about 7.0 to about 10.0 where the pharmaceutical formulation is administered in a syringe thereby constituting a well-known device, the functional property demonstrated in a simulated use study (i.e., no clogging of the needle, no drops at the needle top, no dried drops at the needle top, no gel-like drops on the needle, and no deposits on the needle) of the device as recited in the claims and the known device would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new functional property (i.e., no clogging of the needle, no drops at the needle top, no dried drops at the needle top, no gel-like drops on the needle, and no deposits on the needle) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally and/or alternatively, although Flink et al. does not teach that the device in a simulated in use study after multiple uses demonstrates a particular functional property of the device, it is unnecessary for a prior art reference to teach this limitation because a functional property of the device that results from a simulated use study (i.e., no clogging of the needle, no drops at the needle top, no dried drops at the needle top, no gel-like drops on the needle, and no deposits on the needle) does not Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the functional property of the device that results from a simulated use study (i.e., no clogging of the needle, no drops at the needle top, no dried drops at the needle top, no gel-like drops on the needle, and no deposits on the needle) is an intended result of the claimed device that gives little meaning and purpose to the structure of the claimed device.  Accordingly, claim 28 recites an intended result that does not render material to patentability.
	Additionally and/or alternatively, MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, Flink et al. teaches pharmaceutical formulations comprising modified GLP-1 or analogues such as liraglutide in a concentration ranging from 0.1 mg/ml to 10 mg/ml in aqueous solution with a buffer, an isotonic agent such as propylene glycol in a concentration ranging from 8 mg/ml to 16 mg/ml, and with a pH range of about 7.0 to about 10.0 thereby resulting in physically stable high concentration modified GLP-1 formulations where the pharmaceutical formulation can be administered parenterally by means of a syringe as an injection device as discussed above. 
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ device differs, and if so to what extent, from the device taught in Flink et al.  The cited art taken as a whole demonstrates a reasonable probability that the device of Flink et al. is either identical or sufficiently similar to the claimed device that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty or non-obviousness by objective evidence is shifted to the Applicants.

In the alternative, even if the claimed device is not identical to the Flink device with regard to some unidentified functions, the differences between that which is disclosed and that which is claimed are considered to be so slight that the Flink device is likely to inherently possess the same functions of the claimed device particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed device would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

For claim 28, with respect to where the parenteral administration device for administering liraglutide to a patient in need thereof: 
Flink et al. teaches that the pharmaceutical formulation is chemically stable thereby rendering the formulation suitable for invasive (e.g., injection, subcutaneous injection, intramuscular, intravenous, or infusion) means of administration (See Flink specification, pg. 3, lines 23-26).  Flink et al. also teaches methods of using the pharmaceutical formulation by administering the pharmaceutical formulation to a patient in need thereof (See Flink specification, pg. 10, lines 31-36 to pg. 11, lines 1-3).  Furthermore, Flink et al. teaches that the pharmaceutical formulation may be administered parenterally by means of a syringe, optionally a pen-like syringe (See Flink specification, pg. 16, lines 18-25).  As such, a syringe or a pen-like syringe constitutes a parenteral administration device such as an injection device.
Although Flink et al. does teach that a parenteral administration device for administering liraglutide to a patient in need thereof, the Examiner would like to remind Applicants that the preamble recites a parenteral administration device, and while the use of a descriptive clause, i.e. “for administering liraglutide to a patient in need thereof" when referring to the contemplated use (i.e. “intended use”) of a In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the intended use of the instantly claimed parenteral administration device is not a structural limitation that a prior art reference needs to teach and/or suggest.
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Flink et al. does not expressly teach a specific embodiment of a pharmaceutical formulation comprising liraglutide in a concentration of about 0.1 mg/ml to about 10 mg/ml, a disodium phosphate dihydrate or glycylglycine buffer, propylene glycol as an isotonic agent in a concentration of from about 8 mg/ml to about 16 mg/ml, optionally a preservative such as phenol, water for injection, and where the formulation has a pH of from about 7.0 to about 9.5 as recited in claims 1, 19, 23, and 28.  However, the teachings of Flink et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Flink et al. does not expressly teach where the concentration of liraglutide ranges from about 0.1 mg/ml to about 10 mg/ml as recited in claims 1, 19, 23, and 28.  However, the teachings of Flink et al. cure this deficiency because the claimed range overlaps with the concentration range taught by Flink et al.
Flink et al. does not expressly teach where the concentration of liraglutide is about 6 mg/ml as recited in instant claim 31.  However, the teachings of Flink et al. cure this deficiency because the claimed concentration lies within with the concentration range taught by Flink et al.
Flink et al. does not expressly teach where the concentration of propylene glycol is in a range of from about 8 mg/ml to about 16 mg/ml as recited in claim 1.  However, the teachings of Flink et al. cure this deficiency because the claimed range overlaps with the concentration range taught by Flink et al. 
Flink et al. does not expressly teach where the concentration of propylene glycol is in the range of from about 13 mg/ml to about 15 mg/ml as recited in claims 2, 19, 23, and 28.  However, the teachings of 
Flink et al. does not expressly teach where the concentration of propylene glycol is in a range of from about 13.5 mg/ml to about 14.5 mg/ml as recited in claims 3, 25, and 29.  However, the teachings of Flink et al. cure this deficiency because the claimed range lies within the concentration range taught by Flink et al. as further articulated below.
Flink et al. does not expressly teach where the concentration of propylene glycol is about 14 mg/ml as recited in instant claim 31.  However, the teachings of Flink et al. cure this deficiency because the claimed amount lies within the concentration range taught by Flink et al. as further articulated below.
Flink et al. does not expressly teach where the formulation has a pH in the range of from about 7.0 to about 9.5 as recited in claims 1, 19, 23, and 28.  However, the teachings of Flink et al. cure this deficiency because the claimed range lies within the pH range taught by Flink et al. as further articulated below. 
Flink et al. does not expressly teach where the formulation has a pH in the range of from about 7.0 to about 8.3 as recited in claim 4.  However, the teachings of Flink et al. cure this deficiency because the claimed range lies within the pH range taught by Flink et al. as further articulated below.
Flink et al. does not expressly teach where the formulation is 8.15 as recited in claims 22 and 27.  However, the teachings of Flink et al. cure this deficiency because the claimed range lies within the pH range taught by Flink et al. as further articulated below.
Flink et al. does not expressly teach a parenteral administration device comprising an injection device containing a needle with a needle top as recited in claim 28.  However, the teachings of the Laboratory reference cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a pharmaceutical formulation comprising liraglutide in a concentration of about 0.1 mg/ml to about 10 mg/ml, a disodium phosphate dihydrate or glycylglycine buffer, propylene glycol as an isotonic agent in a concentration of from about 8 mg/ml to about 16 mg/ml, optionally a preservative such as phenol, water for injection, and where the formulation has a pH of from about 7.0 to about 9.5 as recited in claims 1, 19, 23, and 28, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Flink et al. and utilize a pharmaceutical formulation comprising liraglutide, a disodium phosphate dihydrate or a glycylglycine buffer, propylene glycol as an isotonic agent in concentration of from about 8 mg/ml to about 16 mg/ml, optionally a preservative such as phenol, water and where the formulation has a pH of from about 7.0 to about 9.5 thereby resulting in a stabilized GLP-1 formulation.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because aqueous pharmaceutical formulations were known to comprise modified GLP-1 analogues such as liraglutide, a buffer such as disodium phosphate dehydrate or glycylglycine, an isotonic agent such as propylene glycol in a concentration ranging from 8 mg/ml to 16 mg/ml and where the formulation has a pH ranging from 7.0 to 10.0 as taught by Flink et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical formulations of Flink et al. was utilized to improve the stability of GLP-1 formulations and therefore utilizing a pharmaceutical formulation comprising liraglutide as a GLP-1 agonist, a disodium phosphate dihydrate or glycylglycine buffer, propylene glycol as an isotonic agent in a concentration of from 8 mg/ml to about 16 mg/ml, optionally a preservative such as phenol, water, and where the formulation has a pH of from about 7.0 to about 10.0 would support the stabilization of the pharmaceutical formulation by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the concentration of liraglutide ranges from about 0.1 mg/ml to about 10 mg/ml as recited in claims 1, 19, 23, and 28; or where the concentration of liraglutide is about 6 mg/ml as recited in instant claim 31, it is noted that Applicants have claimed that the concentration of liraglutide is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of liraglutide would have been obvious to one of ordinary skill in the art since the claimed range (i.e., from about 0.1 mg/ml to about 10 mg/ml as recited in instant claims 1, 19, 23, and 28; and about 6 mg/ml as recited in instant claim 31) overlaps with and/or lies within the prior art range (i.e., 0.1 mg/ml to 10 mg/ml).
Additionally and/or alternatively, regarding the concentration of liraglutide as recited in claims 1, 19, 23, 28, and 31, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the concentration of liraglutide of the pharmaceutical formulation.  It is noted that Flink et al. teaches that the GLP-1 compound in the formulation is liraglutide.  The concentration of liraglutide in the pharmaceutical formulation is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of liraglutide in the formulation needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to utilize Flinks' teachings to utilize a pharmaceutical formulation liraglutide in a particular concentration with a reasonable expectation of success.  Thus, absent some demonstration of 

With respect to where the concentration of propylene glycol is in the range of from about 13 mg/ml to about 15 mg/ml as recited in claims 1, 19, 23, and 28, it is noted that Applicants have claimed that the concentration of propylene glycol is from about 13 mg/ml to about 15 mg/ml (See claims 2, 19, 23, and 28).  It is further noted that Flink et al. teaches that the formulation can further comprise an isotonic agent such as propylene glycol at a concentration ranging from 1 mg/ml to 50 mg/ml.  In a further embodiment, the amount of the isotonic agent ranges from 8 mg/ml to 16 mg/ml.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of propylene glycol would have been obvious to one of ordinary skill in the art since the claimed range (i.e., from about 13 mg/ml to about 15 mg/ml) overlaps with the prior art range (i.e., 8 mg/ml to 16 mg/ml).
With respect to where the concentration of propylene glycol is in a range of from about 13.5 mg/ml to about 14.5 mg/ml as recited in claims 3, 25, and 29, it is noted that Applicants have claimed that the concentration of propylene glycol is from about 13.5 mg/ml to about 14.5 mg/ml (See claims 3, 25, and 29).  It is further noted that Flink et al. teaches that the formulation can further comprise an isotonic agent such as propylene glycol at a concentration ranging from 1 mg/ml to 50 mg/ml.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of propylene glycol would have been obvious to one of ordinary skill in the art since the claimed range (i.e., from about 13.5 mg/ml to about 14.5 mg/ml) lies within the prior art range (i.e., 8 mg/ml to 16 mg/ml).
With respect to where the concentration of propylene glycol is about 14 mg/ml as recited in claim 31, it is noted that Applicants have claimed that the concentration of propylene glycol is about 14 mg/ml (See claim 31).  It is further noted that Flink et al. teaches that the formulation can further comprise an isotonic agent such as propylene glycol at a concentration ranging from 1 mg/ml to 50 mg/ml.  In a further embodiment, the amount of the isotonic agent ranges from 8 mg/ml to 16 mg/ml.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of propylene glycol would have been obvious to one of ordinary skill in the art since the claimed amount (i.e., about 14 mg/ml) lies within with the prior art range (i.e., 8 mg/ml to 16 mg/ml).
Additionally and/or alternatively, regarding the concentration of propylene glycol as recited in claims 1-3, 19, 23, 25, 28-29, and 31, it would have been prima facie obvious to one of ordinary skill in 

With respect to where the formulation has a pH in the range of from about 7.0 to about 9.5 as recited in claims 1, 19, 23, and 28, it is noted that Applicants have claimed that the pH of the formulation is from about 7.0 to about 9.5 (See present claims 1, 19, 23, and 28).  It is noted that Flink et al. teaches that the formulation has a pH in the range from 7.0 to 10.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed pH range would have been obvious to one of ordinary skill in the art since the claimed range (i.e., from about 7.0 to about 9.5) lies within the prior art range (i.e., 7.0 to 10.0).
With respect to where the formulation has a pH in the range of from about 7.0 to about 8.3 as recited in claim 4, it is noted that Applicants have claimed that the pH of the formulation is from about 7.3 to about 8.3 (See present claim 4).  It is noted that Flink et al. teaches that the formulation has a pH in the range from 7.0 to 10.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed pH range would have been obvious to one of ordinary skill in the art since the claimed range (i.e., from about 7.3 to about 8.3) lies within the prior art range (i.e., 7.0 to 10.0).
With respect to where the formulation is 8.15 as recited in claims 22 and 27, it is noted that Applicants have claimed that the pH of the formulation is 8.15 (See present claims 22 and 27).  It is noted that Flink et al. teaches that the formulation has a pH in the range from 7.0 to 10.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed pH range would have been obvious to one of ordinary skill in the art since the claimed pH (i.e., 8.15) lies within the prior art range (i.e., 7.0 to 10.0).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the pH of the pharmaceutical formulation.  It is noted that Flink et al. teaches that the formulation has a pH in the range from about 7.0 to about 10.  The pH of the pharmaceutical formulation is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal pH of the formulation needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to utilize Flinks' teachings to utilize a pharmaceutical formulation with a pH as claimed with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the pH of the pharmaceutical formulation would have been obvious at the time of applicant's invention.

With respect to a parenteral administration device comprising an injection device containing a needle with a needle top as recited in claim 28, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Flink et al. and administer a pharmaceutical formulation comprising liraglutide in a concentration of about 0.1 mg/ml to about 10 mg/ml, propylene glycol as an isotonic agent in a concentration ranging from 13 mg/ml to about 15 mg/ml, and where the formulation has a pH of from about 7.0 to about 9.5 in a parenteral administration device such as a syringe as an injection device that contains a needle with a needle top.  An ordinary skilled artisan would have been motivated to follow Flinks’ teachings as modified by the Laboratory reference, because administering the pharmaceutical formulation parenterally in an injection device by means of a syringe is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., using a parenteral administration device such as a syringe as an injection device that contains a needle with a needle top) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to administer a pharmaceutical formulation comprising liraglutide in a concentration of about 0.1 mg/ml to about 10 mg/ml, propylene glycol as an isotonic agent in a concentration ranging from 13 mg/ml to about  constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the instantly claimed invention is nonobvious because (1) utilizing the lead formulation analysis, the Flink reference does not provide any specific motivation to substitute propylene glycol in specified concentrations for mannitol or glycerol, which are preferred and used at much higher concentrations (See Applicant’s Response received on 3/4/21, pg. 7-9); (2) the Flink reference provides no guidance for either selecting an isotonic agent (other than the preferences and examples which teach away from propylene glycol) or for selecting an appropriate concentration for any isotonic agent other than mannitol or glycerol (See Applicant’s Response received on 3/4/21, pg. 9-10); (3) patentable weight should be given to the functional and/or intended use limitations recited in instant claims 23-30 because the Examiner has made no showing that the cited art – where mannitol is preferred – exhibits reduced clogging relative to a formulation comprising mannitol, still less that such a property is necessarily present in the disclosed formulations (See Applicant’s Response received on 3/4/21, pg. 10-12); (4) the cited art does not address the problem to be solved, i.e., reducing deposits in the production equipment and reducing clogging in the injection devices, and therefore the solution cannot be obvious (See Applicant’s Response received on 3/4/21, pg. 12-14); and (5) the claimed invention exhibits the surprising advantage over the formulations known in the art, more specifically, that the selection of .

Response to Arguments
Applicant's arguments filed 3/4/21 for claims 1, 3-5, 9, 15, and 18-31 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
	In response to Applicant’s first argument, i.e., utilizing the lead formulation analysis, the Flink reference does not provide any specific motivation to substitute propylene glycol in specified concentrations for mannitol or glycerol, which are preferred and used at much higher concentrations, it is found unpersuasive.  It is acknowledged that the Federal Circuit in the Unigene case analogized the “lead compound” analytical framework to apply to a “reference composition” such that the functional and pharmaceutical properties of the “reference composition” are used to show structural similarities between the claimed composition and the prior art.  See Unigene, 655 F.3d at 1361-1362.  Moreover, the remaining case law cited by Applicants is acknowledged including In re Stepan Co. However, the facts in the Unigene and Stepan cases are distinguishable from the instant application.  More specifically, one of the references utilized in the Unigene case to render the claimed invention nonobvious demonstrated “discouraging” test results when examining the absorption agents including citric acid in peptide nasal compositions.  See Unigene, 655 F.3d at 1363.  In the instant case, there are no “discouraging” test results demonstrating propylene glycol as an inferior isotonic agent.  Similarly, in the Stepan case, the 103 rejection relied on routine optimization to render a claim limitation obvious without providing an explanation as to why it would have been routine optimization.  See Stepan, 868 F.3d at 1346.  In the instant case, although routine optimization is utilized as a fall back rationale to render the concentrations of liraglutide and propylene glycol along with the pH obvious, the primary rationale to render these claim limitations obvious utilized MPEP 2144.05(I), which states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 Stepan, an ordinary skilled artisan would be motivated to utilize concentrations of the GLP-1 compound and the isotonic agent along with the pH of the formulation with a reasonable expectation of success because the prior art expressly teaches concentrations and pH that overlap with the instantly claimed concentrations and pH.  
	Additionally, it is acknowledged that the Flink reference teaches a group of possible isotonic agents that can be used in the GLP-1 formulation where the isotonic agent is preferably mannitol or glycerol.  However, contrary to Applicant’s assertion, the list of possible isotonic agents does not constitute a “large list”.  In fact, the number of possible isotonic agents listed would arguably constitute a small list that an ordinary skilled artisan is able to “at once envisage” propylene glycol being an isotonic agent.  MPEP 2131.02(III) states, “[i]n In re Petering, the prior art disclosed a generic chemical formula… "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims.  In the instant case, the number of possible isotonic agents is not large including 18 exemplary isotonic In re Petering case, the list of possible isotonic agents taught by the Flink reference is not a “large list”.  
Furthermore, although it is acknowledged that the Flink reference teaches mannitol or glycerol are preferred isotonic agents, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It is the position of the examiner that one of ordinary skill in the art, given both the prior art and the claims in their present form their broadest reasonable interpretation, would find the claimed invention obvious in view of the prior art. See MPEP § 2111 and 2123.  Moreover, Applicants appear to focus on mannitol as the preferred isotonic agent.  However, claim 1 of the Flink reference expressly claims a pharmaceutical formulation comprising a GLP-1 compound and a buffer wherein the GLP-1 compound is GLP-1(7-37) or an analogue thereof (i.e., liraglutide in claim 25) where the GLP-1 compound is present in a concentration from 0.1 mg/ml to 100 mg/ml (i.e., from 0.1 mg/ml to 10 mg/ml in claim 9), and wherein the formulation has a pH from 7.0 to 10; provided that if an isotonic agent is present and pH is 7.4 then mannitol or NaCl is not the isotonic agent.  As such, Flink expressly claims a GLP-1 formulation that does not contain mannitol as an isotonic agent.  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would not start with the specific GLP-1 formulation embodiments in the examples that contain mannitol as an isotonic agent as the “reference composition” to modify.  Rather, an ordinary skilled artisan would start with the specific GLP-1 formulation embodiments in the examples that contain glycerol as an isotonic agent.  
One such specific GLP-1 formulation taught by the Flink reference containing glycerol as an isotonic agent is depicted in Example 4 where the formulation comprises liraglutide in a concentration of 3 mg/ml, glycylglycine as a buffer, glycerol in a concentration of 16.0 mg/ml as an isotonic agent, and phenol in a concentration of 5 mg/ml as a preservative where the pH of the formulation is 7.9.  The only difference between the instantly claimed pharmaceutical formulation of claim 1 and this specific embodiment taught by Flink is utilizing propylene glycol instead of glycerol as the isotonic agent.  Notably, 
	In response to Applicant’s second argument, i.e., the Flink reference provides no guidance for either selecting an isotonic agent (other than the preferences and examples which teach away from propylene glycol) or for selecting an appropriate concentration for any isotonic agent other than mannitol or glycerol, it is found unpersuasive.  Pursuant to MPEP § 2123, patents are relevant as prior art for all they contain.  Although it is acknowledged that preferred isotonic agents taught by Flink et al. are mannitol and glycerol, the rejection is an obviousness rejection and not an anticipation rejection.  It is unnecessary for each limitation to be present in the same example or embodiment for a prior art reference to render the claimed invention obvious.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It is the position of the examiner that one of ordinary skill in the art, given both the prior art and the claims in their present form their broadest reasonable interpretation, would find the claimed invention obvious in view of the prior art. See MPEP § 2111 and 2123.  In the instant case, as discussed in the response to Applicant’s first argument, the Flink reference expressly suggests that various isotonic agents are suitable for use in the GLP-1 formulations including glycerol and propylene glycol.  Moreover, as discussed in the response to Applicant’s first argument, the concentration of propylene glycol is rendered obvious because the specific GLP-1 formulation contains 16 mg/ml of 
In response to Applicant’s third argument, i.e., patentable weight should be given to the functional and/or intended use limitations recited in instant claims 23-30 because the Examiner has made no showing that the cited art – where mannitol is preferred – exhibits reduced clogging relative to a formulation comprising mannitol, still less that such a property is necessarily present in the disclosed formulations, it is found unpersuasive.  Applicants are respectfully reminded that the claimed invention is directed to a product and not a method of use.  As such, the first question is whether a prior art reference or combination of references renders the structure of the claimed product obvious.  As discussed in the rejection above and in response to Applicant’s first argument, the Flink reference suggests the structure of the instantly claimed pharmaceutical formulation.  The next question is whether the prior art reference or combination of references renders any recited functional properties and/or intended uses obvious.  Without evidence in the prior art that such recited functional properties and/or intended uses could not be achieved, pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Thus, given that the Flink reference renders the claimed structure of the pharmaceutical formulation obvious, the prior art would also necessarily render the claimed function obvious as well.   Pursuant to MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, given that the Flink reference renders the 
Furthermore, pursuant to MPEP 2112(I), the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Moreover, pursuant to MPEP 2112(II), where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.  Thus, it is unnecessary for the Flink reference to expressly teach or suggest that the pharmaceutical formulation exhibits the claimed functional properties and/or intended uses.  As discussed in the rejection above and in response to Applicant’s argument, because the Flink reference renders the instantly claimed structure obvious, the Flink reference would also necessarily exhibit the intended function of the pharmaceutical formulation.	
In response to Applicant’s fourth argument, i.e., the cited art does not address the problem to be solved, i.e., reducing deposits in the production equipment and reducing clogging in the injection devices, and therefore the solution cannot be obvious, it is found unpersuasive.  Applicants are respectfully reminded that the claimed invention is directed to a product and not a method of use. As such, the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, pursuant to MPEP § 2144, a difference in objectives, if any, does not defeat the case for obviousness because the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) …”  As discussed in response to Applicant’s third argument, if a prior art reference or combination of prior art references render the structure of the claimed product obvious, then the properties of the rendered obvious product must also be present because the structure of a product is inseparable from its properties.  Thus, it is not necessary for a prior art reference to address the same problem as Applicants (i.e., reducing deposits in the production equipment and reducing clogging in the injection devices) in order to render the structure of the claimed product obvious. 
In response to Applicant’s fifth argument, i.e., the claimed invention exhibits the surprising advantage over the formulations known in the art, more specifically, that the selection of propylene glycol in the claimed amount at the claimed pH results in reduced deposits in the production equipment and reduced clogging in the injection devices as demonstrated in the instant specification, it is found unpersuasive.  Pursuant to MPEP 716.02, it states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  Moreover, MPEP 716.02 states that the issue is whether the properties differ to such an extent that the difference is really unexpected (citing in re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) finding that differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  However, the Federal Circuit found that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of “a marked improvement”, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree (citing In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 290 (CCPA Merck and Waymouth, the court further found that "we generally consider a discussion of results in terms of 'differences in degree' as compared to 'differences in kind’ … to have very little meaning in a relevant legal sense” (citing Ex parte Gelles, 22 USPQ2d 1318, 1319 (BPAI 1992)).  Therefore, the evidence must show unexpected results. 
Unexpected results can be demonstrated in a variety of ways including: (1) greater than expected results, (2) superiority of a property shared with the prior art; (3) presence of an unexpected property, or (4) absence of an expected property. See MPEP 716.02(a)(I)-(IV).  In the instant case, Applicants are relying on the presence of an unexpected property that the prior art does not exhibit.  In particular, the use of propylene glycol in the formulation as an isotonic agent.  Applicants assert that by utilizing propylene glycol in the amounts claimed exhibit the unexpected improved properties of reduced deposits in the production equipment and reduced clogging in the injection devices.  The instant specification describes 2 tests and one simulated study in Examples 1-2 examining the effects of 14 different isotonic agents in a formulation comprising 5.5 mg/ml phenol as a preservative, and 1.24 mg/ml disodium hydrogen phosphate as a buffer where the pH is adjusted to 7.9 (See instant specification, pg. 21, 2nd paragraph; Table 1).  Liraglutide was not included in the formulation in these experiments because the instant specification teaches that formulations without peptide give the same conclusions as formulations with peptide at 0.3-5.0 mg/ml (See instant specification, pg. 21, 1st paragraph).  
In the Drop Test in Example 1, a droplet of each formulation is placed on a microscope slide and let to dry (See instant specification, pg. 23, 1st paragraph).  The deposit is visually examined by eye and light microscope (See instant specification, pg. 23, 1st paragraph).  As depicted in Figure 1, mannitol caused deposits on the microscope slide when let dry (See instant specification, pg. 23, 2nd paragraph; Fig. 1).  Similarly, Figure 2 depicts deposits caused by mannitol, arginine, and inositol (See instant specification, pg. 23, 3rd paragraph; Fig. 2).  However, no deposits were observed for sorbitol, xylitol, sucrose and glycerol (See instant specification, pg. 23, 2nd-3rd paragraph; Fig. 1-2).  Moreover, it is noted that propylene glycol was not examined.  As such, a determination of whether propylene glycol causes or does not cause deposits on a microscope cannot be made.  Plus, four of the isotonic agents tested, all of which are suitable isotonic agents taught by Flink including a preferred isotonic agent, i.e., glycerol, were found to no cause any deposits.  
th paragraph).  Degree of resistance and clogging, if any, was noted (See instant specification, pg. 23, 4th paragraph).  Only two of the 14 tested isotonic agents clogged the needle, i.e., myo-inositol and maltose (See instant specification, pg. 24, 1st paragraph; Fig. 3), and 7 of the 14 tested isotonic agents caused deposits on the needle, i.e., mannitol, sorbitol (only 1 of 90 observations), myo-inositol, glucose (only 1 of 90 observations), glycine, maltose, and lactose.  Although propylene glycol did not result in any clogged devices or deposits as depicted in Table 3, other isotonic agents performed well.  For example, of the 90 observations, glycerol only exhibited 1 drop at the top of the needle and 3 gel-like drops on the needle thereby correlating to ~ 1% and ~ 3%, respectively.  Moreover, glycerol exhibits less resistance than propylene glycol.  As such, it is not clear whether these differences constitute statistically significant differences thereby constituting unexpected results.  The Examiner contends that these differences are not significant to rise to level of unexpected results.  
Similarly, in the Simulated filling experiment, the instant specification teaches that xylitol, glycerol, glucose monohydrate, maltose, PEG400, and propylene glycol did not cause deposits on the filling equipment (See instant specification, pg. 25, 1st paragraph).  Three more isotonic agents caused few deposits by have superior filling properties compared to mannitol; namely, sorbitol, sucrose and glycine (See instant specification, pg. 25, 1st paragraph).  In fact, the instant specification concludes in Example 1 that xylitol, glycerol, glucose, maltose, PEG400, propylene glycol, sorbitol, sucrose and glycine are all suitable replacement candidates for mannitol (See instant specification, pg. 25, 2nd paragraph).  However, glucose and maltose are excluded because glucose is able to initiate unwanted degradation in the formulation and maltose clogged needles, albeit, 4 of 90 observations (i.e., ~ 4.4%) (See instant specification, pg. 25, 2nd paragraph).  As such, the instant specification teaches that glycerol, xylitol, sorbitol, sucrose, glycine, propylene glycol and PEG400 were found to have suitable properties as replacement candidates for mannitol in peptide formulations with regards to drop test, clogging of needles and simulated filling (See instant specification, pg. 25, 2nd paragraph).  Thus, the instant specification based on the data provided expressly suggests that 7 of the 14 tested isotonic agents are superior to 
Furthermore, although, the instant specification teaches that propylene glycol was selected over these other 6 candidates for three reasons, the Flink reference expressly demonstrates that glycerol does not influence the physical and chemical stability of liraglutide (See Flink specification, examples 4 and 6) thereby negating the first reason.  Applicants provide no data demonstrating that glycerol would negatively influence antimicrobial preservative testing or that further toxicity studies would be needed.  Therefore, the data provided does not support that propylene glycol exhibits unexpected superior properties when compared to all other isotonic agents, and importantly, to glycerol, which is the isotonic agent utilized in the Flink reference in the “reference composition”.   
	Accordingly, the rejection of claims 1, 3-5, 9, 15, and 18-31 is maintained as Applicants’ arguments are found unpersuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5, 9, 15, and 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 35-52 of U.S. Patent No. 7,595,293 B2 (Engelund et al.) (cited in an IDS received on 06/24/20) in view of Rinella, Jr. U.S. Patent No. 6,440,930 B1 issued on August 27,  in view of The Pharmaceutics and Compounding Laboratory, “Sterile Compounding: Syringes and Needles,” available online at https://pharmlabs.unc.edu/labs/parenterals/syringes.htm, 2 pages (first available 1996) (hereinafter “the Laboratory reference”), alone or as evidenced by, “Disodium hydrogen phosphate dihydrate,“ Chemical Book, available online at http://www.chemicalbook.com/ChemicalProductProperty_DE_CB4852564.htm, 3 pages (accessed online 1/8/18). Please note that the rejection is updated in light of Applicants’ amendments; in particular, cancellation of claim 2, amendments to claim 1, and added new claim 31.
Engelund et al. claims a formulation comprising a GLP-1 peptide in a concentration of from 3.0 mg/ml to 50 mg/ml, a buffer, a preservative and an isotonicity agent, wherein the pH of the formulation is 7.2-8 (See claim 1).  Engelund et al. further claims that the GLP-1 peptide can be Arg34Lys26(Nε-(5,γ-glutamyl(Nα-hexadecanoyl)))-GLP-1(7-37) (See claims 20-28 and 35-45).  Engelund et al. claims that the buffer can be glycylglycine or sodium phosphate, which corresponds to disodium hydrogen phosphate as evidenced by the PubChem reference (See claim 46). Claim 47 is directed to where the preservative is phenol.  Claims 48 and 49 state that the isotonicity agent may be selected from the group consisting of sodium chloride, xylitol, mannitol, sorbitol, glycerol, glucose, maltose, sucrose, L-glycine, L-histidine, arginine, lysine, isoleucine, aspartic acid, tryptophan, threonine, polyethylene glycol, propylene glycol and mixtures thereof.  Engelund et al. also claims that the pharmaceutical composition is to be reconstituted with water or another suitable solvent for injection (See claims 5-9).  Thus, one of skill in the art could readily envisage a formulation comprising a GLP-1 peptide in a concentration from 3.0 mg/ml to 50 mg/ml, a buffer such as glycylglycine or disodium hydrogen phosphate, a preservative such as phenol and propylene glycol as an isotonic agent wherein the pH is between 7.2 and 8. 
However, Engelund et al. does not claim the concentration of propylene glycol as recited in instant claims 1-3, 19, 23, 25, and 28-29.  Engelund et al. also does not claim an administration device comprising an injection device containing a needle and a needle top as recited in instant claim 28.  Moreover, Engelund et al. does not claim the functional properties and/or intended uses recited in instant claims 23-24 and 28.
Regarding the concentration of propylene glycol as recited in instant claims 1, 3, 19, 23, 25, 28-29, and 31, Rinella teaches stable soluble formulations comprising a medically useful peptide or protein, a 
Regarding an administration device comprising an injection device containing a needle and a needle top as recited in instant claim 28, Rinella teaches that administering the pharmaceutical formulation may be via any route known to be effective by the physician of ordinary skill (See Rinella specification, col. 2, lines 32-36).  Parenteral administration is commonly understood in the medical literature as the injection of a dosage form into the body by a sterile syringe or some other mechanical device such as an infusion pump (See Rinella specification, col. 2, lines 36-40).  Also please see discussion of the Laboratory reference above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical formulation in an administration device such as a syringe as an injection device that contains a needle and a needle top given that the Engelund claimed pharmaceutical composition is suitable for administration by injection.
Regarding the functional properties and/or intended uses of the pharmaceutical formulation, the pharmaceutical composition of Engelund would necessarily exhibit these functional properties and/or intended uses.  Please see discussion in the 103 rejection above for further details.  Thus, the ‘293 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1, 3-5, 9, 15, and 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 23-31 of U.S. Patent No. 8,114,833 B2 (Pedersen et al.) (cited in an IDS received on 06/24/20) in view of Rinella, Jr. U.S. Patent No. 6,440,930 B1 issued on August 27, 2002 (cited in an IDS received on 06/24/20) in view of The Pharmaceutics and Compounding Laboratory, “Sterile Compounding: Syringes and Needles,” available online at https://pharmlabs.unc.edu/labs/parenterals/syringes.htm, 2 pages (first available 1996) (hereinafter “the Laboratory reference”). Please note that the rejection is updated in light of Applicants’ amendments; in particular, cancellation of claim 2, amendments to claim 1, and added new claim 31.
Pedersen et al. claims a pharmaceutical formulation comprising at least one GLP-1 agonist, a disodium phosphate dehydrate buffer and propylene glycol where the propylene glycol is present in the formulation in a final concentration of from about 1 mg/ml to about 100 mg/ml and where the pH is from about 7.0 to about 10.0 (See claim 1).  The concentration of propylene glycol is from about 1 mg/ml to about 50 mg/ml (See claim 2), from about 5 mg/ml to about 25 mg/ml (See claim 3), and from about 8 mg/ml to about 16 mg/ml (See claim 4).  The pH of the formulation is about 7.0 to about 9.5 (See claim 5), from about 7.0 to about 8.3 (See claim 6), and from about 7.3 to about 8.3 (See claim 7).  Moreover, Pedersen et al. claims that the formulation can further comprise a preservative (See claim 8) with a concentration from 0.1 mg/ml to 20 mg/ml (See claim 9).  Furthermore, Pedersen et al. claims that the GLP-1 agonist can be GLP-1(7-36)-amide, GLP-1(7-37), GLP-1(7-36-amide analogue, a GLP-1(7-37) analogue, or a derivative of any of these (See claim 10) or where the derivative has a lysine residue and a lipophilic substituent attached with or without a spacer to the epsilon amino group of the lysine (See claim 11). The lipophilic substituent has from 8 to 40 carbon atoms (See claim 12) and the spacer is an amino acid (See claim 13).  More specifically, Pedersen et al. claims that the GLP-1 agonist can be Arg34Lys26(Nε-(γ-glutamyl(Nα-hexadecanoyl)))-GLP-1(7-37)-OH (See claim 14).  Furthermore, Pedersen et al. claims methods for reducing deposits on production equipment during production of a GLP-1 agonist formulation by replacing the isotonicity agent previously such as mannitol utilized with propylene glycol at a concentration of between 1-100 mg/ml and wherein the formulation comprises a disodium phosphate dehydrate buffer (See claims 23 and 25) where the reduction in deposits is measured by a simulated filling experiment (See claim 24).  Pedersen et al. also claims a method for reducing deposits in the final product during production of a GLP-1 agonist formulation by replacing the isotonicity agent previously such as mannitol utilized with propylene glycol at a concentration of between 1-100 mg/ml and wherein the formulation comprises a disodium phosphate dehydrate buffer (See claims 26-28).  Plus, Pedersen et al. claims a method for reducing the clogging of injection devices by a GLP-1 agonist formulation by replacing the isotonicity agent previously such as mannitol utilized with propylene glycol at a 
However, Pedersen et al. does not claim the concentration of the GLP-1 agonist as recited in instant claims 1, 19, 23, 28, and 31.  Pedersen et al. also does not claim an injection device containing a needle and a needle top as recited in instant claim 28.  
Regarding the concentration of the GLP-1 agonist as recited in instant claims 1, 19, 23, 28, and 31, please see discussion of Rinella above.  Also, Rinella teaches that the medically useful peptide or protein include GLP-1 related compounds (See Rinella specification, col. 3, lines 39-67 to col. 4, lines 1-9; col. 5, lines 19-24) in a concentration ranging from about 0.01 to 10 mg/ml (See Rinella specification, col. 9, lines 56-60).  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize 0.01 mg/ml to 10 mg/ml of liraglutide in the pharmaceutical formulation because pharmaceutical formulations comprising liraglutide in a concentration from 0.01 mg/ml to 10 mg/ml were known to result in stable pharmaceutical formulations.  
Regarding an administration device comprising an injection device containing a needle and a needle top, please see discussion of Rinella and the Laboratory reference above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical formulation in an administration device such as a syringe as an injection device that contains a needle and a needle top.  Thus, the ‘833 claimed invention is not patentable distinct from the instantly claimed invention.

Claims 1, 3-5, 9, 15, and 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8,158,583 B2 (Knudsen et al.) in view of Rinella, Jr. U.S. Patent No. 6,440,930 B1 issued on August 27, 2002 (cited in an IDS received on 06/24/20) in view of The Pharmaceutics and Compounding Laboratory, “Sterile Compounding: Syringes and Needles,” available online at https://pharmlabs.unc.edu/labs/parenterals/syringes.htm, 2 pages (first available 1996) (hereinafter “the Laboratory reference”).  Please note that the rejection is updated in light of Applicants’ amendments; in particular, cancellation of claim 2, amendments to claim 1, and added new claim 31.
See claim 2) or from about 7.0 to about 8.0 (See claim 3).  The pharmaceutical composition can be reconstituted with an aqueous solution such as a buffer or water for injection (See claim 6) and where the composition is suitable for administration by injection (See claim 7).  The concentration of liraglutide ranges from about 1 mg/ml to about 25 mg/ml (See claim 11) or from about 5 mcg/ml to about 10 mg/ml (See claim 12).  The preservative can be phenol (See claim 18).  The pharmaceutical composition further comprises a buffer (See claim 19) such as N-glycylglycine (See claim 20).  The pharmaceutical composition comprises an isotonic agent (See claim 21) such as propylene glycol (See claim 23).  
However, Knudsen et al. does not claim the concentration of propylene glycol as recited in instant claims 1-3, 19, 23, 25, and 28-29.  Knudsen et al. also does not claim an administration device comprising an injection device containing a needle and a needle top as recited in instant claim 28.  Moreover, Knudsen et al. does not claim the functional properties and/or intended uses recited in instant claims 23-24 and 28.
Regarding the concentration of propylene glycol as recited in instant claims 1, 3, 19, 23, 25, 28-29, and 31, please see discussion of Rinella above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize 1 mg/ml to 25 mg/ml of propylene glycol in the pharmaceutical formulation because pharmaceutical formulations comprising an isotonic agent in a concentration from 1 mg/ml to 25 mg/ml were known to result in stable pharmaceutical formulations.  
Regarding an administration device comprising an injection device containing a needle and a needle top as recited in instant claim 28, please see discussion of Rinella and the Laboratory reference above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical formulation in an administration device such as a syringe as an injection device that contains a needle and a needle top given that the Knudsen claimed pharmaceutical composition is suitable for administration by injection.


Claim 1, 3-5, 9, 15, and 18-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 20-28 of copending Application No. 16/260,204 (Pedersen et al. (II) U.S. Publication No. 2019/0231876 A1) in view of Rinella, Jr. U.S. Patent No. 6,440,930 B1 issued on August 27, 2002 (cited in an IDS received on 06/24/20) in view of The Pharmaceutics and Compounding Laboratory, “Sterile Compounding: Syringes and Needles,” available online at https://pharmlabs.unc.edu/labs/parenterals/syringes.htm, 2 pages (first available 1996) (hereinafter “the Laboratory reference”).  Please note that the rejection is updated in light of Applicants’ amendments; in particular, cancellation of claim 2, amendments to claim 1, and added new claim 31.
Pedersen et al. (II) claims a pharmaceutical formulation comprising liraglutide and propylene glycol in a final concentration of from 1 mg/ml to 25 mg/ml and where the formulation has a pH of from 7.0 to 10.0 (See claims 1 and 13).  The concentration of propylene glycol can be from about 8 mg/ml to about 16 mg/ml (See claim 2), about 13 to about 15 mg/ml (See claim 3), or about 13.5 to about 14.5 mg/ml (See claim 4).  The pH of the formulation is about 7.0 to about 9.5 (See claim 5), about 7.0 to about 8.3 (See claim 6), or about 7.3 to about 8.3 (See claim 7).  The formulation further comprises a preservative (See claim 8) in a concentration from 0.1 mg/ml to 20 mg/ml (See claim 9).  The formulation further comprises a buffer (See claim 10) such as glycylglycine or disodium phosphate dehydrate (See claims 11-12).  
Pedersen et al. (II) also claims a method for reducing deposits on production equipment during production of a GLP-1 agonist formulation by replacing the isotonicity agent previously such as mannitol utilized with propylene glycol at a concentration of between 1-25 mg/ml and wherein the GLP-1 agonist is liraglutide (See claims 20 and 22) where the reduction in deposits is measured by a simulated filling experiment (See claim 21).  Pedersen et al. (II) also claims a method for reducing deposits in the final product during production of a GLP-1 agonist formulation by replacing the isotonicity agent previously 
However, Pedersen et al. (II) does not claim the concentration of the GLP-1 agonist as recited in instant claims 1, 19, 23, 28, and 31.  Pedersen et al. (II) also does not claim an administration device comprising an injection device containing a needle and a needle top as recited in instant claim 28. 
Regarding the concentration of the GLP-1 agonist as recited in instant claims 1, 19, 23, 28, and 31, please see discussion of Rinella above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize 0.01 mg/ml to 10 mg/ml of liraglutide in the pharmaceutical formulation because pharmaceutical formulations comprising liraglutide in a concentration from 0.01 mg/ml to 10 mg/ml were known to result in stable pharmaceutical formulations.  
Regarding an administration device comprising an injection device containing a needle and a needle top as recited in instant claim 28, please see discussion of Rinella and the Laboratory reference above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical formulation in an administration device such as a syringe as an injection device that contains a needle and a needle top.  Thus, the ‘204 claimed invention is not patentable distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	In response to Applicant’s argument regarding the ‘293, ‘833, ‘583, and ‘204 nonstatutory double patenting rejections, please see the “Response to Arguments” above regarding the Flink reference, the unexpected advantages of the instant formulation and the patentable weight of the physical properties.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654